Exhibit 10.1

AMENDMENT NO. 3 TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

EFFECTIVE DATE:             December 14, 2006

PARTIES:

Christopher & Banks Corporation

(“Company”)

 

Joseph E. Pennington

(“Executive”)

 

WHEREAS, the Company and Executive are parties to an existing Amended and
Restated Executive Employment Agreement dated March 1, 2002, as amended by
Amendment No. 1 dated September 22, 2005 and Amendment No. 2 April 5, 2006
(hereinafter referred to collectively as “Executive Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend the Executive Employment
Agreement in connection with Executive’s desire to resign his position as Chief
Executive Officer as of the close of business on December 31, 2006.

NOW, THEREFORE, the Company and Executive agree that as of the Effective Date
written above the following amendments shall be made a part of the Executive
Employment Agreement:

1.             All references in the Executive Employment Agreement to “February
28, 2007” shall be deleted and replaced with “December 31, 2006.”

2.             Notwithstanding anything in the Executive Employment Agreement to
the contrary, effective as of the close of business on December 31, 2006,
Executive resigns from his position as Chief Executive Officer, and the Company
hereby accepts this resignation.  It is agreed that effective as of the close of
business on December 31, 2006, Executive has no further privileges, duties or
obligations in such capacity.

3.             Notwithstanding anything herein or in the Executive Employment
Agreement to the contrary, Executive’s base salary with the Company as of
December 31, 2006 shall continue in effect until February 28, 2007.

4.             Notwithstanding anything herein or in the Executive Employment
Agreement to the contrary, Executive shall remain employed by the Company
through February 28, 2007 in an advisory role.

1


--------------------------------------------------------------------------------




5.             Notwithstanding anything herein or in the Executive Employment
Agreement to the contrary, Executive shall remain on the Company’s Board of
Directors until the close of business on December 31, 2006, at which time
Executive shall resign from the Board.

6.             Executive’s employment with the Company under the Employment
Continuation Agreement dated September 22, 2005, as amended on April 5, 2006,
shall commence as scheduled on March 1, 2007.

This Amendment No. 3 shall be attached to and be a part of the Executive
Employment Agreement between Christopher & Banks Corporation and Joseph E.
Pennington.

Except as set forth herein, the Executive Employment Agreement shall remain in
full force without modification.

In consideration of the mutual covenants contained herein, the parties have
executed this Amendment No. 3 effective as of the date and year above written.

 

CHRISTOPHER & BANKS CORPORATION

JOSEPH E. PENNINGTON

 

 

       

/s/ Larry C. Barenbaum

 

            /s/ Joseph E. Pennington

 

By:

Larry C. Barenbaum

Joseph E. Pennington

Its:

Chairman

 

 

2


--------------------------------------------------------------------------------